Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 16, 2002, which denied petitioner landlord’s application to annul respondent Division of Housing and Community Renewal’s determination affirming the Rent Administrator’s order insofar as it imposed a rent reduction for apartment 2C at 643 West 207th Street because of a loose and shaky mailbox, and dismissed the petition, unanimously affirmed; order, same court (Louis York, J.), entered on or about January 31, 2002, which denied petitioner’s application to annul respondent’s determination affirming the Rent Administrator’s order insofar as it imposed a rent reduction for apartments 2A, 3A and 5A at 641 West 207th Street because of incorrect and illegible nameplates on the building directories, and dismissed the petition, unanimously affirmed; and order, same court (Leland DeGrasse, J.), entered December 13, 2001, which denied petitioner’s application to annul respondent’s determination affirming the Rent Administrator’s order insofar as it imposed a rent reduction for apartments 2A, 3B, 3C, 4B, 4C, 5A and 5B at 639 West 207th Street because of a broken buzzer and/or intercom system, incorrect and illegible nameplates on the building directories and loose and shaky mailboxes with doors that did not close properly, unanimously affirmed, all without costs.
Respondent’s findings that loose and shaky mailboxes and improperly maintained building directories have adverse impacts that are not de minimis are rational and should not be disturbed (see Fresh Meadows Assoc. v Conciliation & Appeals Bd., 88 Misc 2d 1003, 1004 [1976], affd 55 AD2d 559 [1976], affd 42 NY2d 925 [1977]). The tenants’ complaints gave adequate notice of all of the conditions for which rent reductions were imposed, and petitioner was not otherwise deprived of due process (see Matter of Rubin v Eimicke, 150 AD2d 697 [1989], lv denied 75 NY2d 704 [1990]). We have considered petitioner’s other contentions and find them unavailing. Concur — Nardelli, J.P., Buckley, Rosenberger and Marlow, JJ.